Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to the sole independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an open MRI apparatus comprising a correction coil configured to shield an annular magnetic pole from magnetic flux generated from the z coil, as stated in the claim in association with the remaining claim features.
As to the dependent claims 2-15, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
(cf. PTO-892)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

N
JP-3983984-B2
Document N cited in PTO 892 discloses an open MRI apparatus similar to one claimed in the instant claim 1. However, it lacks at least a correction coil configured to shield an annular magnetic pole from magnetic flux generated from the z coil, as stated in the claim (claim 1).

O
WO-2016208547-A1
Document O cited in PTO 892 discloses an open MRI apparatus similar to one claimed in the instant claim 1. However, it lacks at least a correction coil configured to shield an annular magnetic pole from magnetic flux generated from the z coil, as stated in the claim (claim 1).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852